     Case 4:19-cr-01468-CKJ-MSA Document 66 Filed 01/06/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                     )
10                                                 )
                Plaintiff,                         )
11                                                 )   No. CR 19-1468-TUC-CKJ (MSA)
     vs.                                           )
12                                                 )
     Sergio Guerrero,                              )               ORDER
13                                                 )
                Defendant.                         )
14                                                 )
15          On December 8, 2020, Magistrate Judge Maria S. Aguilera issued a Report and
16   Recommendation ("R & R") (Doc. 63) in which she recommended the motion to dismiss the
17   indictment (Doc. 55) be granted in part to the extent Sergio Guerrero (“Guerrero”) requests
18   the government be ordered to make an election, and that the motion be denied in all other
19   respects. No objection has been filed.
20          The standard of review that is applied to a magistrate judge’s report and
21   recommendation is dependent upon whether a party files objections – the Court need not
22   review portions of a report to which a party does not object. Thomas v. Arn, 474 U.S. 140,
23   150 (1985). However, the Court must “determine de novo any part of the magistrate judge’s
24   disposition that has been properly objected to. The district judge may accept, reject, or
25   modify the recommended disposition; receive further evidence; or return the matter to the
26   magistrate judge with instructions.” Fed.R.Civ.P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
27   Nonetheless, “while the statute does not require the judge to review an issue de novo if no
28   objections are filed, it does not preclude further review by the district judge, sua sponte or
     Case 4:19-cr-01468-CKJ-MSA Document 66 Filed 01/06/21 Page 2 of 2



 1   at the request of a party, under a de novo or any other standard.” Thomas, 474 U.S. at 154.
 2           The Court has reviewed and considered the pending motions and related documents.
 3           Accordingly, after an independent review, IT IS ORDERED:
 4           1.    The Report and Recommendation (Doc. 63) is ADOPTED.
 5           2.    The Motion to Dismiss Indictment or, in the Alternative, to Require the
 6   Government to Elect Between Charges, or for a Specific Unanimity Jury Instruction (Doc.
 7   55) is GRANTED IN PART AND DENIED IN PART. The government shall elect one of
 8   the charged offenses and submit a filing declaring that election on or before January 22,
 9   2021.
10           DATED this 6th day of January, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
